Citation Nr: 1312715	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that processing of all radiation exposure claims has been centralized at the RO in Jackson, Mississippi.  In February 2009, the Veteran was notified of such and his claims file was transferred from the Agency of Original Jurisdiction (AOJ), which is the RO in Winston-Salem, North Carolina, to the Jackson RO for development and initial adjudication.  After the rating decision was issued in January 2010, the Veteran's claims file was returned to the AOJ.  Thus original jurisdiction of the Veteran's appeal remains with the Winston-Salem RO.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary for additional development given the Veteran's additional arguments and testimony provided subsequent to the January 2010 rating decision.

On his VA Form 9 and at the May 2012 Board hearing, the Veteran asserted that the DA Form 1141 that recorded his radiation exposure is either not accurate or is incomplete.  He asserted that there were at least two incidents in which he was exposed to radiation that are not recorded on the DA Form 1141.

The first incident in which he alleges additional exposure occurred that is not reflected on his DA Form 1141 is when he went to clean a ventilation shaft and, after opening the grill, a large amount of radioactive dust came out covering him from head to toe.  This set off the radiation alarms and he was taken to decontamination where he was scrubbed down until the alarms no longer sounded.  He claims that he swallowed and breathed in a large amount of this radioactive dust, and that this was not taken into consideration in setting forth his radiation exposure on the DD Form 1141.  The Veteran's report of when this incident occurred is, however, not exactly clear.  Initially, on his VA Form 9, he stated this event occurred in 1973; however, at his hearing in May 2012, he initially testified that it happened sometime in the spring of 1972.  Later in his testimony, however, he then stated that when the DD Form 1141 shows a "skin dose" is the period of time he was exposed to the ventilation dust, which was in November to December of 1972.  

The second incident occurred between July 5th and July 18th of 1973 when the DD Form 1141 indicates that the Veteran's film was lost and an estimated dose was made from his pocket dosimeter.  The Veteran testified at the Board hearing in May 2012 that, during this period of time, his unit was tasked with cleaning the liquid containment tanks that collected the radioactive effluent off submarines.  He stated that these tanks were excessively radioactive and, because of this, they were only able to stay in the tanks for 45 seconds so they would not exceed the 125 milli-rem of radiation they were permitted to be exposed to in performing this task.  He related that they would triple-suit up, go in the tank, wash it, get out, and then go through decontamination.  He stated that none of that is reflected in the doses that were recorded.

Finally, the Veteran testified at the hearing that he brought to his chain of command his concerns that the DD Form 1141 was not showing his actual radiation exposure because his dosimeter log indicated that he received approximately 10 times exposure to radiation than what was shown on the DD Form 1141.  Approximately one week later, he said he was removed from the R-5 unit and from the ship and sent to a surface fleet to work in an area that did not involve radiation exposure.  

Based upon the Veteran's competent statements, the Board finds that additional development is necessary to determine whether the Veteran was exposed to additional radiation that was not recorded on his DD Form 1141.  Once such development has been completed, a new dose estimate should be obtained.  If the new dose estimate is different from that shown on the Veteran's DD Form 1141, a new Advisory Opinion should be obtained based upon the new dose estimate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and request it provide a complete copy of the Veteran's service personnel records.  A negative reply should be provided if such records are not available.

2.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency, to research records of the USS Proteus (AS-19) and records from the Veteran's unit he was assigned to (as shown in his service personnel records) while serving aboard the USS Proteus (AS-19) for documentation (e.g., incident reports, pocket dosimeter records, etc.) demonstrating the events the Veteran has describe: (1) the exposure to radioactive dust when he went to clean a ventilation shaft on the USS Proteus (AS-19) during the months of November and December of 1972; and (2) the cleaning of the containment tanks on the USS Proteus (AS-19) during the period of July 5th to July 18th of 1973.  

If, after conducting an appropriate search, the JSRRC is unable to find documentation relating to the first event during that time period, the Veteran should be contacted and asked to identify a two month timeframe in which this event occurred.  If he provides such information, than another request should be made for the JSRRC to search naval records to corroborate such event.  

The JSRRC should also be asked to search for any information in the Veteran's unit's records relating to his transfer from the USS Proteus (AS-19) in September 1973.

If the JSRRC is not given sufficient information to search or is unable to find any documentation after a reasonable search, a formal finding of unavailability should be issued and the Veteran properly notified of such finding.

3)  If the events described by the Veteran are corroborated by the JSRRC, forward the Veteran's claims file to the Under Secretary for Health for preparation of a new dose estimate based upon the new information obtained regarding possible additional radiation exposure.  If a new dose estimate is provided, then a new Advisory Opinion should be obtained as well.

4)  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


